reviewed as other orders, judgments and decrees"). And although the
                    family court certified its November 14, 2014, amended order as final, the
                    certification was improper because the order was not amenable to 54(b)
                    certification where it did not completely remove a party from the action.
                    See Taylor Constr. Co. v. Hilton Hotels, Corp., 100 Nev. 207, 209, 678 P.2d
                    1152, 1153 (1984) (stating that a court cannot create finality through
                    NRCP 54(b) certification when an order is not amenable to certification).
                                Because no final judgment has been entered in this matter,
                    the amended order was not properly certified under NRCP 54(b), and it
                    does not appear that any other statute or court rule allows for this appeal,
                    see NRAP 3A(b) (listing orders and judgments from which an appeal may
                    be taken); see also Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207, 209,
                    678 P.2d 1152, 1153 (1984) (noting that this court generally has authority
                    to consider an appeal only when authorized by statute or court rule), we
                    conclude that we lack jurisdiction and
                                ORDER this appeal DISMISSED.'


                                                       (jag

                                            Saitta



                                             •-•711.

                    Gibboilg                                   Pickering




                         "Given this dismissal, appellant's motions to consolidate this appeal
                    with the appeals in Docket Nos. 66978 and 67156 and "stay" the
                    requesting of transcripts are denied as moot.

SUPREME COURT
       OF
    NEVADA


(0) 194M    41Pim
                                                         2
                cc: Family Court, Dept. T
                     Hon. Jennifer Togliatti, Chief Judge
                     Robert Gaston, Settlement Judge
                     Neil J. Beller, Ltd.
                     Brennan Legal Counsel Group, PLLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(D) 1947A
                                                   3